MEMO: ENIDORSEIO Document 678 Filed 03/16/21 Page 1 of 1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH:

DATE FILED; 2/16/41

 

THOMAS AMBROSIO

ATTORNEY ATLAW
Member of NJ & NY Bars

March 12, 2021
VIA ECF

Hon. Andrew L. Carter, Jr.
United States District Judge
United States Courthouse
40 Foley Square

New York, NY 10007

RE: USA vs Christopher Lawrence
Indictment 18-cr-420

Dear Judge Carter:

Sentencing for the above referenced matter is scheduled for March 18, 2021. I’ve been
unable to meet with Mr. Lawrence in-person to prepare for sentencing due to COVID related
issues, therefore | am requesting that his sentencing hearing be postponed for at least 30 days
and to a date when Your Honor can sentence Mr. Lawrence in-person.

| contacted AUSA Christopher Clore about my client’s request and he does not object.
Your Honor’s consideration of this request is greatly appreciated.
Respectfully submitted,

/s/Thomas Ambrosio
Thomas Ambrosio

The application is GRANTED.
Sentencing adjourned to
6/11/21 at 12:00 p.m.

So Ordered.

Lote Fe

3/16/21
750 Valley Brook Avenue | Lyndhurst |New Jersey 07071 | 201.935.3005 | 201.935.7667 © fax
tambrosio@legal750.com

cc: All counsel of record (via ECF)
Christopher Lawrence (via corrlinks)

 

 
